Citation Nr: 0126461	
Decision Date: 11/16/01    Archive Date: 11/27/01	

DOCKET NO.  00-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 6, 
1999, for a grant of a 40 percent disability evaluation for 
chronic lumbosacral strain with sacralization, lumbar spine, 
L5.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1968, to 
October 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This determination 
granted the veteran an increased evaluation for his service-
connected low back disorder from 20 percent to 40 percent 
disabling, effective from October 6, 1999.  The veteran has 
expressed his dissatisfaction with the effective date of his 
award and it is from this dissatisfaction that the present 
appeal stems.

In September 2001 the veteran appeared and proffered 
testimony before the undersigned member of the Board at a 
personal hearing on appeal in Washington, D.C.  A transcript 
of the veteran's hearing testimony has been associated with 
his claims file. 


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran submitted a claim for an increased evaluation 
for his service-connected back disorder on October 4, 1994.

3.  In a May 2000 rating decision, the RO granted an 
increased evaluation of 40 percent for the veteran's service-
connected back disability, effective from October 6, 1999.

4.  An increase in the severity of the veteran's service-
connected back disorder is shown to have initially clinically 
demonstrated on March 21, 1996.


CONCLUSION OF LAW

An effective date of March 21, 1996, for a 40 percent 
evaluation for chronic lumbar strain with sacralization, 
lumbar spine L5 is warranted.  38 U.S.C.A. §§ 5103, 5103(A), 
5107, 5110 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.400(o)(1) (2001); 66 Fed. Reg. 45, 620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
Board observes that this recently enacted legislation is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  It also includes new 
notification procedures.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Here, by virtue of the statement of 
the case and supplemental statement of the case issued during 
the pendency of this appeal, the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claim as well as notice of the applicable 
laws and regulations.  The RO has collected all pertinent 
identified medical records and the veteran has provided 
testimony in connection with his claim.  At his most recent 
hearing, the veteran specifically stated that the record on 
appeal is complete and that further evidentiary development 
was not warranted.  Thus, under the circumstances, the VA has 
satisfied its duty to notify and assist the veteran in his 
case and no further assistance to the veteran is required.  
38 U.S.C.A. §§ 5103, 5103(A).

Factual Background

In the instant case, the veteran was granted service 
connection for a chronic lumbosacral strain and assigned a 10 
percent rating for this disorder by the RO, effective from 
October 1969.  He appealed this determination.  A subsequent 
Board decision of September 1971 increased the disability 
evaluation for the veteran's back disorder from 10 percent to 
20 percent.  That determination was effectuated by the RO in 
October 1971, and a 20 percent rating was assigned effective 
October 17, 1969, the day following the veteran's separation 
from active duty.  See 38 C.F.R. § 3.400(b)(2)(i).

In October 1994, the veteran filed a claim for increased 
evaluation for his back disorder.  Private and VA outpatient 
treatment records received in connection with the veteran's 
claim included a report dated in May 1993 from the veteran's 
private physician noting the veteran's complaints of back 
pain and a previous injury to the lumbar region.  The veteran 
was noted by this physician to have decreased flexion 
secondary to pain and some paraspinal muscle spasm.  A 
subsequent September 1994 VA medical report noted that the 
veteran complained of a painful low back subject to flare-ups 
and stiffness in the morning.  Pertinent clinical findings 
were limited to the notation that the veteran exhibited spasm 
of the paravertebral musculature.

An RO rating action in May 1995 denied the veteran's claim 
for increased evaluation for his service-connected low back 
disorder.  This decision was appealed to the Board. 

On a VA examination in September 1997, the veteran reported a 
history of back pain since service, which had progressed in 
severity throughout the years.  The progression was 
manifested by worsening pain in his low back, limitations of 
motion and pain radiating to his hips.  On physical 
examination, motor strength testing was 5/5 in all myotomes.  
Straight leg raising was negative, bilaterally.  Faber test 
was positive, bilaterally.  There was no evidence of a fixed 
or postural deformity.  There was no pain on palpation over 
the bony prominences of the veteran's spinal column and the 
examiner could not appreciate any spasm.  On range of motion 
testing, the veteran had 8 degrees of extension and 85 
degrees of flexion.  There were 25 degrees of lateral 
bending, bilaterally and 15 degrees of rotation, bilaterally.  
The examiner noted that the veteran moved well without overt 
amounts of discomfort and walked with a normal heel-to-gait 
pattern.  An X-ray of the lumbosacral spine was interpreted 
to reveal mild to moderate disc space narrowing at L4/L5 and 
L5/S1 with articulation of the right transverse process at L5 
of the sacrum on the right.  Spinal stenosis without 
neurological involvement was the diagnosis.  

At an RO hearing in June 1998, the veteran described 
limitations on his activities caused by his low back 
disorder, the treatment he has received for the back, and 
current symptomatology.  The veteran said that his pain was 
virtually constant with exacerbations approximately once 
every 2 to 3 weeks.

VA outpatient treatment records dated between September 1994 
and November 1998 and received in late 1998 show evaluation 
and treatment for complaints of low back pain.  In March 1995 
the veteran reported a 25-year history of lower back pain 
with no complaints of muscle weakness or numbness.  A July 
1995 computer tomography scan of the lumbar spine was 
interpreted to reveal degenerative bony stenosis at L5-S1, 
bilaterally.

On March 21, 1996, the veteran was noted to have decreased 
back flexion to 30 degrees with negative extension or 
rotation secondary to pain.  Sensory/deep tendon reflexes 
were 4/4 throughout.  Straight leg raising was negative.  The 
sacroiliac/sacral area was tender to deep palpation.  The 
veteran was issued a TENS unit in January 1997.  In September 
1998, he was seen for regular followup for low back pain.  
The veteran was ambulatory with no objective neurological 
deficits.

On a VA examination in January 1999, the veteran complained 
of low back pain localized to the center of his back at the 
lumbosacral junction.  He denied any history or radicular 
radiation and no bowel or bladder symptoms.  The veteran was 
noted on physical examination to ambulate with a 
reciprocating heel-to-toe gait with no noticeable evidence of 
antalgia.  Forward flexion was to 50 degrees and backward 
extension was to 30 degrees.  Both side bending and trunk 
rotation were to 40 degrees.  Motor examination was 5/5 from 
L1 to S1.  There was a negative straight leg raising exam 
bilaterally.  He demonstrated pain with bilateral leg 
elevation. 

When seen for initial evaluation by a private physical 
therapist in March 1999, it was noted that the veteran's 
lumbar active mobility was very painful and to be almost 
nonexistent due to spasms he was experiencing.  Pain on a 
scale of 1 to 10 varied depending on the level of activity 
but was reported by the veteran to be constant.  Extreme 
tenderness in the low back was noted.  

The veteran's private physician on a physical examination of 
the veteran in April 1999, noted that the veteran was tender 
to palpation over the lumbosacral spine with radiation to the 
sacroiliac joint.  He was also found to have severely 
restricted range of motion with only 20 degrees of forward 
flexion.

A physical therapy treatment record dated in August 1999 
noted as clinical findings that the veteran had very little 
active lumbar mobility secondary to pain and spasms.  He was 
also noted to exhibit only 30 degrees of lumbar flexion and 0 
degrees of lumbar extension.  Tenderness was noted with 
palpation in the lower lumbar segment.  

On October 6, 1999, the veteran's private physician noted 
that the veteran had been followed with low back pain and had 
very limited range of motion of his spine.  The veteran 
related that his back pain was essentially unchanged and that 
he had not made much progress with improvement of range of 
motion.  On physical examination, the veteran had diffuse 
paraspinous muscle tenderness and tightness.  He reportedly 
still had restricted range of motion with forward flexion of 
only 25 to 30 degrees.  Both lower extremities were found to 
be neurovascular intact. 

On VA neurological examination in March 2000, the veteran 
reported that since his discharge from service he has had 
ongoing treatment for complaints of back pain, which have 
become more intense during the last 3 to 4 years.  The 
veteran's examiner noted in listening to the clinical history 
presented by the veteran that he gives simply the complaints 
of chronic back pain without any description of the pain.  He 
observed that the veteran did not have acute attacks of pain 
but rather is beset with pain on an ongoing basis with no 
freedom.  Oh physical examination, the veteran demonstrated 
considerable pain behavior with slowness of movement, with 
grimaces and moans as he was examined.  He had no range of 
motion of the spine, mostly because of pain rather than any 
fixed impairment in the range of motion.  The examiner stated 
that if it were not for the pain, his range of motion would 
most likely be full.  The veteran's tendon reflexes were 
symmetrical and there were no pathologic reflexes.  Chronic 
pain syndrome was the diagnostic impression.  The examiner 
also concluded that there was no evidence of nerve root 
impairment or chronic spine disease.  

On VA "spine" examination in March 2000, range of motion of 
the lumbar spine was from 0 to 20 degrees forward flexion and 
0 degrees of extension.  The veteran had a negative straight 
leg raise.  He was able to heel and toe walk without 
difficulty, though his manual motor testing exam appeared to 
show evidence of malingering as he exhibited minimal effort 
with gastrocnemius and anterior tibialis strength testing.  A 
MRI of the lumbosacral spine revealed mild diffuse disc 
protrusion at L4-5.  Mechanical low back pain with evidence 
of malingering and no subjective or objective evidence of 
radicular symptoms was diagnosed.

The disability evaluation for the veteran's service-connected 
low back disorder was increased from 20 percent to 40 percent 
by an RO rating action in May 2000.  The 40 percent 
disability was made effective from October 6, 1999.  

In a letter dated in September 2000, Dr. Bobby R. Lewis 
reported that he had examined the veteran over the past 
several years for back pain and has maintained the veteran on 
non-steroidal anti-inflammatory medications and occasional 
doses of muscle relaxers.  He reviewed the July 1995 
tomography and April 2000 MRI of the veteran's lumbar spine 
and stated that based on these two reports the veteran seemed 
to have virtually the same degree of damage to the lumbar 
spine now that he had in 1995.

John S. Skelton, Jr., M.D., in a letter dated in October 
2000, stated that he is the veteran's primary care physician 
and that it is his opinion that the condition of the 
veteran's back today is the same as far as in severity and 
chronic pain as it was in 1995.

At his personal hearing in November 2000, the veteran said he 
has had continuing problems with back pain.  He also stated 
that his current pain is similar to the pain he was 
experiencing when he initially filed his claim for an 
increased evaluation in 1994.  He said he has been treated by 
several private physicians for his condition and has been 
prescribed medications and exercises.  He testified that he 
works for a property owners' association in a position that 
does not require any heavy physical labor or traveling.  He 
further stated that he has not applied for any workmen's 
compensation or Social Security Administration benefits and 
that in the last approximate 7 years he has missed about 5 to 
4 weeks' total work as result of his back condition. 

Analysis

The veteran contends that his low back symptomatology, 
consisting primarily of back pain, has remained relatively 
stable since he filed his claim for increased evaluation in 
October 1994.  He further maintains that this should entitle 
him to an earlier effective date for the grant of a 40 
percent disability evaluation. 

Except as provided in 38 C.F.R. § 3.400(o)(2), the general 
rule is that the effective date of an increased rating based 
on a claim for increase will be the date of receipt of claim 
or the date entitlement arose whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The effective 
date for an award of increased compensation to a veteran 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise the effective date is the date of receipt of claim.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  
Thus, 3 possible dates may be assigned depending on the facts 
of the case:  

(1) If an increase in disability occurs after the claim is 
filed, the day of the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1); 

(2)  If an increase in disability precedes the claim by a 
year or less, the date the increase is shown to have occurred 
(factually ascertainable).  38 C.F.R. § 3.400(o)(2);

(3)  If an increase in disability precedes the claim by more 
than one year the date that the claim is receive (date of 
claim).  (38 C.F.R. § 3.400(o)(2).

Harper, 10 Vet. App. at 126.  Thus, determining an 
appropriate effective date for an increased rating under the 
effective date regulations involves an analysis of the 
evidence to determine (1) when a claim for an increased 
rating was received and, if possible, when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 
3.400(o)(2).

In this case, the only clinical evidence on file dated within 
the one-year period preceding receipt of the veteran's claim 
in October 1994, is the September 1994 VA medical report 
summarized above.  This report, while noting the veteran's 
complaints of painful low back, reflected clinical findings 
limited to the observation that the veteran had spasms of the 
paravertebral musculature.  These findings are insufficient 
to warrant an increased evaluation for the veteran's service-
connected low back disability, in excess of the then 
currently assigned 10 percent rating. 

Here we note that under the provisions of VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 5295, 
a 10 percent evaluation may be assigned for symptoms of a 
lumbosacral sprain evidencing characteristic pain on motion.  
A 20 percent evaluation is warranted for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

The veteran's low back disability can also be evaluated under 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  A 10 percent evaluation is warranted by slight 
limitation of motion.  Moderate limitation of motion warrants 
a 20 percent rating.  Severe limitation of motion warrants a 
40 percent rating.

Here there is no evidence on file, which would permit the 
conclusion that the veteran's back disability had increased 
in severity before the date of receipt of the veteran's claim 
in September 1994.  Prior to October 1994 the clinical 
evidence pertaining to the veteran's back showed only that 
the veteran had complaints of pain, muscle spasm and 
decreased flexion, not otherwise specified.  Thus, the proper 
effective date for the increased evaluation of 40 percent for 
the veteran's low back disorder is the latter of the two 
dates, the date of receipt of the veteran's claim or the date 
entitlement arose.  Here the latter of the two dates is the 
date entitlement arose.

The RO has determined this date to be October 6, 1999, when 
the veteran was noted by his private physician to have 
complaints of pain, diffuse paraspinous muscle tenderness and 
tightness as well as restricted range of motion with forward 
flexion of 25 to 30 degrees.

The pertinent regulatory provisions provide that, in 
evaluating the back disability, consideration must be given 
to functional loss due to pain.  Under 38 C.F.R. §4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visual behavior of the 
claimant in motion.  Disability of the musculoskeletal system 
is the inability to perform normal work and movement with 
normal excursion, strength, speed, coordination and 
endurance, the that weakness is as important as limitation of 
motion and that a part which becomes disabled on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are also related 
considerations.

After reviewing the evidence in its entirety, the Board finds 
that the veteran, since submitting his claim for increased 
evaluation for his service-connected low back disability in 
October 1994, has demonstrated clinically a gradually 
worsening low back condition primarily manifested by pain and 
fluctuating restrictions with limitation of motion of the 
lumbar spine.  Symptomatology sufficient to warrant an 
increased evaluation of 40 percent under Diagnostic Code 5292 
was initially demonstrated on VA evaluation of the veteran's 
back on March 21, 1996.  The veteran was found on physical 
examination at that time to have complaints of low back pain 
with limitation of flexion of the lumbar spine to 30 degrees 
and extension to 0 degrees secondary to his pain.  Tenderness 
to deep palpation of the low back was also noted on this 
examination.  While the veteran has had subsequent to this 
evaluation VA examinations reflecting greater mobility of the 
lower back, improvement in back motion has not been 
sustained.  The Board thus finds that the examination 
provided the veteran on March 21, 1996 provides objective 
clinical findings that initially demonstrate that the veteran 
has symptoms equivalent to severe limitation of motion, of 
the lumbosacral spine such as to warrant the assignment of a 
40 percent disability evaluation.  The Board's evaluation of 
the evidence does not permit the conclusion that the 
veteran's back disability had increased in severity prior to 
March 21, 1996.  Here we acknowledge that Dr. Skelton has 
opined that the veteran's back condition has not change in 
severity since 1995.  VA and private treatment records dated 
prior to March 21, 1996, and showing evaluation of the 
veteran's back however, failed to demonstrate symptoms and/or 
clinical findings sufficient to support this opinion.

Accordingly, the Board concludes that the evidence supports a 
finding that an effective date of March 21, 1996 is warranted 
for the assignment of a 40 percent rating for a low back 
disability manifested by severe limitation of motion.


ORDER

An effective date of March 21, 1996, for assignment of a 
disability rating of 40 percent for chronic lumbosacral 
strain with sacralization, lumbar spine, L5 is granted, 
subject to the provisions governing the award of monetary 
benefits.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

